Next year at this time, general elections will have been held in the Bahamas. That means that this is the last time that I will address the General Assembly in the present term. For me, it has been a special privilege — one that I have cherished since I first stepped up to this rostrum back in 2002. I wanted to do something special this year, which is why I have the honour of having with me some of my constituents from the Bahamas, and in particular some of the religious and civic leaders of the community of Fox Hill, which I represent: Reverend J. Carl Rahming and Mrs. Rahming, Bishop Carrington Pinder and Mrs. Pinder, Reverend Hartman Nixon and Mrs. Nixon, Reverend Daniel Hall and Mrs. Hall, Reverend Warren Anderson and Mrs. Anderson and Reverend Sherelle Saunders. I also recognize the opposition’s spokesman on foreign affairs, the Shadow Minister Hubert Chipman MP and his wife.
It is the policy of the Government of the Bahamas that there should be, insofar as is possible, a multi-partisan consensus on foreign affairs so that there is a seamless transfer of ideas and policies among the parties. Furthermore, the civic leaders are here because I wanted to show them that, contrary to a prevailing narrative, foreign affairs is not some esoteric academic discipline, but is a real-life exercise connected to the real lives of the people in my constituency and to all the ordinary people around the world. I am glad that they are here.
Jack Lew, the Treasury Secretary of the United States, talked in a recent television interview about the value of starting a bank account, the value of saving and the importance of the involvement of ordinary people in the economy of his country. It was a telling message. But throughout the Caribbean — where the tradition has been to provide a child at birth with a bank account as a gift at the christening — it has become very difficult for a child, not to mention an adult, to open a bank account, so much so that many argue that there is a disincentive to joining the financial system.
Indeed, not only is that a problem in the Caribbean, but a British Minister told me about how one of the leading politicians in his country could not open an account for his 12-year-old daughter because she is what is called a politically exposed person. That is obviously wrong. The problem is that the overregulation imposed on countries by the Organization for Economic Cooperation and Development has led to negative unintended consequences. Suddenly, being a politician or in a politician’s family is to run the risk of being refused normal banking services around the world because the risks are too high. That is wrong.
I started my remarks with that concern in order to bring home starkly what all countries from the Caribbean Community (CARICOM) region have described as the dangers of de-risking. What I have described is a part of that whole cloth. Banks in the developed world, principally in the United States, are in some cases refusing to cash the checks of some Caribbean banks because they say the risk of policing the CARICOM banks on the issue of compliance with the new rules is too high and the business that banks get from such transactions is too low. So, such services have been stripped away across the Caribbean.
This is the same Bahamas and Caribbean that tens of millions of people from the United States and Europe visit every year. The visitors expect that all the modern conveniences and services will be available when they land to dip their toes in the water and sun themselves on the beach. The Caribbean islands that are described in their tourist brochures as paradises are being treated by the developed country banks as if they are Sodom and Gomorrah thanks to the new financial rules. The financial regulators use pejorative expressions like “tax havens” and impose unfair rules and sanctions on those societies, which may prevent valuable remittances being sent to people back home or prevent the payment of the school fees of Bahamian and CARICOM students abroad. While such destruction is being wrought on those same small countries, they are being asked and lobbied to vote for one cause or another in the interest of the developed countries. But what many of our leaders and peoples are asking is, “Where is the quid pro quo in all of this?”
No CARICOM country, including the Bahamas, is shielding anyone involved in unlawful behaviour. All applicable agreements are adhered to and are complied with in connection with money-laundering and the unlawful evasion of taxes. The attacks on the Bahamas and the CARICOM region are inaccurate and unjust. The recent attacks in the press about the Bahamas financial services sector are simply reprehensible and represent violations of international norms. We reject them. Normally, one does not seek to make a moral case in this forum. But there is a dubious moral equivalence that is being argued by the developed countries. They argue that, even though they have laws regarding the protection of privacy and private property from illegal seizure by the State, even though our countries are independent and free to do as they wish, the fact that our countries serve as bankers for those seeking to take advantage of tax competition is somehow immoral because it robs the developed world of legitimate revenue. But that is simply not true.
The evidence is that the wealth accumulated in offshore sectors goes back to the developed countries and the offshore sectors are therefore of benefit to the developed world. We can present another moral argument. If the societies of the Caribbean collapse because of overregulation by other countries, then the result of the destruction of millions of families would be the greater moral wrong. If one then argues that it is immoral to evade one’s responsibility to pay taxes at home — we agree — we argue that you have a moral responsibility to understand that overregulating, changing the goalposts, not creating a level playing field in the financial services sector and de-risking can bring about an immoral result. That problem must be solved by those who imposed the regulations. It is a moral imperative.
The Bahamas has been pleased to join the United States of America and others in the Safe Ocean Network, a global initiative aimed at all aspects of the fight against illegal fishing, including detection, enforcement and prosecution. On last Wednesday, I had the privilege of depositing our instruments of accession to the Food and Agriculture Organization of the United Nations Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing. The desire for the safe governance of the oceans has also informed the decision of the Bahamas to seek another term on the Council of the International Maritime Organization, where we have established a reputation for upholding the highest standards of maritime safety, security and environmental protection. I ask for the support of Member States for the re-election of the Bahamas to that Council.
We need a broadening and modernization of the development-financing indicators used to assess development level and development needs. We have stated, and continue to argue, that gross domestic product per capita should not be the primary determinant that determines whether a country qualifies for international economic assistance or concessional access to development financing.
As a demonstration of the importance that the Bahamas attaches to the advancement of women, Ms. Marion Bethel was nominated for a seat on the Committee on the Elimination of Discrimination Against Women (CEDAW) and was elected in May. We believe that Ms. Bethel will contribute to CEDAW’s efforts to advance women’s empowerment and gender equality. We expect that her experiences on that body will increase knowledge in the Bahamas relative the advancement of women.
A more vexing problem is how to ensure that young males in our society do not fall behind. In all areas of academics, young males struggle to survive and keep up and prepare for participation in our societies. The Government has turned its attention now to remedial measures to ensure that they do not fall further behind. I am proud to say that there are two young males from the Abaco Islands who have joined us as the winners of a student contest that enabled them to win an opportunity to see this event. They are joined by a young female.
We are proud to see them here. There is a larger fight for the integration of all young men and women into the formal economy. Young people are the future, and we have to ensure that they understand and see that those processes are included in the general economy.
I am pleased to announce that the Bahamas is seeking election for membership in the Human Rights Council for the term 2019 to 2021. I ask for the support of all Member States for the Bahamas to be elected to that Council.
Each day, our country of 400,000 people faces incursions from Haiti and Cuba by people seeking a better way of life. Those incursions are unsustainable and expensive to police and prevent. That is why we are working with Cuba and Haiti on that sensitive and vexing issue, as well as with the United States, which is the destination of choice. That is also all the more reason why attention must be paid to closer and more normal relations between the United States and Cuba. We will also support the continued call for an end to the economic embargo on Cuba when the vote comes before the United Nations shortly. Our country is really pleased that elections will be held in Haiti next month. The Bahamas has pledged to provide observers to those elections.
We wish to thank the outgoing Secretary-General, Mr. Ban Ki-moon, for his leadership, vision and tireless efforts. We thank him for his service and wish him well in the future.
We are in the midst of the United Nations International Decade for People of African Descent. The CARICOM region and the Bahamas are largely an African diaspora. During the decade, we have seen a man of African descent become the head of the most powerful country in the world. Thousands of Bahamians and people across the Caribbean took pride in that example of success. We wish him well as he leaves office.
There was a picture of a little black boy in the Oval Office of the United States. In the picture, the President is bending down and allowing that boy to touch his hair. The little boy, it seemed, wanted to be sure that someone like him with hair like his was actually the President of the United States. That is the background against which people of African descent encounter negativity all around the world. Thousands of little black boys and girls in the Bahamas have taken the success of the President of the United States as an affirmation of hope.
The wave of shootings by police officers in the United States must not be allowed to damage that image of that country. We think that it is imperative for our closest neighbour, the United States, to understand that in the International Decade for People of African Descent it must do the right thing.
The President of the United States affirmed that he believes in a liberal democracy. We support that position. All of the CARICOM countries, including the Bahamas, are shining examples, without exception, of liberal democracies. They feature ideological pluralism, capitalist economies, multiparty States, regular elections, independent judiciaries with low levels of institutional corruption and regular public consultations on policies. This world body, then, has a stake in ensuring that the societies of the CARICOM region survive. Michael Manley, the late national hero of Jamaica, made that point in this very forum many decades ago.
Three successive Popes — John Paul II, Benedict and Francis — have all decreed that capitalism must operate with a moral conscience. Our countries all operate within that milieu. The Christian values of tolerance and respect for the sanctity of the individual and the rule of law remain firm. The millions of tourists who visit the region can attest to that fact.
I end where I began, on de-risking and the issues of climate change. With so many positive attributes, why does it appear that so much is being done to ignore and undermine the success of our societies, which are shining examples of what the world says that it desires? It is morally perplexing and legally indefensible. We are small, and we have no armies to deploy to impose a result. We cannot force results. To paraphrase an American judge, we have only our voice and with that voice we say today: the moral cry for help is the moral demand for rescue. The United Nations is where we have a level playing field. It is the appropriate forum to make our case. That is so whether the issue is banking, financial services, climate change, sustainable development, financing for development, migration or simply survival.
Scripture tells us: “Blessed are the poor in spirit, for the Kingdom of Heaven is theirs”. It also says, “Whatever you did for the least of these, you did for me.” Therefore, as a representative of “the least of these”, we use our moral voice today to say that now, more than ever, we need the United Nations.
